Reed, J.,
delivered the opinion of the court.
The affidavit, made in the court of a justice of the peace against appellant, charges that he “did unlawfully keep intoxicating liquors for sale.” The evidence shows that he had such liquors in his possession, but fails to show that he kept the liquors for sale. The proof of possession of liquors, without proof evidencing the purpose of selling or giving away the same in violation of law, is not sufficient for conviction, under the holding of this court in the eases of Stansbury v. State, 98 Miss. 406, 53 So. 783, McComb City v. Hill, 100 Miss. 193, 56 So. 346, 39 L. R. A. (N. S.), 534, and Byrd v. City of Hazlehurst, 101 Miss. 57, 57 So. 360.

Reversed and remanded.